                     Case 1:18-cv-00378-APM Document 85 Filed 12/01/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                  FATMA MAROUF, et al.                         )
                             Plaintiff                         )
                                v.                             )      Case No. 1:18-cv-00378
                      ALEX AZAR, et al.                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant United States Conference of Catholic Bishops                                                        .


Date:          12/1/2020                                                               /s/ Joshua R. Sallmen
                                                                                         Attorney’s signature


                                                                         Joshua R. Sallmen (Pennsylvania Bar # 325948)
                                                                                     Printed name and bar number
                                                                                          500 Grant Street
                                                                                             Suite 4500
                                                                                       Pittsburgh, PA 15219

                                                                                               Address

                                                                                      jsallmen@jonesday.com
                                                                                            E-mail address

                                                                                          (412) 391-3939
                                                                                          Telephone number

                                                                                          (412) 394-7959
                                                                                             FAX number
